Citation Nr: 1723579	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder (loss of four front teeth) claimed as due to trauma in service.

2.  Entitlement to increases in the (30 percent prior to March 26, 2013 and 40 percent from that date) "staged" ratings assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to September 1989.  The issue of hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right ear hearing loss and continued a 0 percent rating for left ear hearing loss.  In February 2011 a hearing was held before a Veterans Law Judge (VLJ) (who has since retired).  In June 2011, the Board reopened the claim for service connection for right ear hearing loss, and remanded it for development.

An October 2011 rating decision granted service connection for right ear hearing loss, and assigned a 30 percent rating for bilateral hearing loss, effective date of June 19, 2006.  In September 2012 a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2013 the matter of the rating for hearing loss was remanded for further development.  In August 2015 it was again remanded for development.

The issue of service connection for a dental disorder (loss of teeth) is before the Board on appeal from a March 2014 rating decision by the Chicago, Illinois VA RO.  The Board's August 2015 remand interpreted correspondence from the Veteran received in August 2014 as expressing disagreement with that decision, and remanded the matter for issuance of a statement of the case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is aware that this matter was remanded twice previously (and is aware of the delay inherent in yet another remand).  Nonetheless, given the circumstances (described in greater detail below), another remand is necessary.  .

Pursuant to a previous remand the Veteran was scheduled for an October 2015 audiological evaluation.  He failed to appear, and the matter of the rating for hearing loss was returned to the Board.  In a letter received in May 2016 the Veteran asserted that he did not receive notice that he was scheduled for an October 2015 audiological examination.  He had previously appeared for audiological examinations in August 2006, March 2007, June 2011, and March 2013, and has demonstrated a consistent history of appearing for required VA examinations.  His explanation is plausible and credible.  Consequently, the Board finds that he has presented good cause for failure to appear, and that 38 C.F.R. § 3.655 is not dispositive.

A March 2014 rating decision denied the Veteran service connection for a dental disorder.  The Board found that correspondence from the Veteran received in August 2014 was reasonably a notice of disagreement with that decision, and remanded the matter for issuance of a SOC.  A review of the record found that a SOC in the matter had not yet been issued.  Accordingly, the Board is required to remand the matter for compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)  As was previously noted, this matter is not fully before the Board at this time, and will be so only if the Veteran timely files a substantive appeal after the SOC is issued.

The case is REMANDED for the following:

1.  The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the Veteran's bilateral hearing loss disability.  [A copy of the examination notice letter should be associated with the Veteran's electronic VA record.]  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the results of the audiometric testing, the examiner should:

(a)  Elicit from the Veteran a description of the impact his hearing loss disability has on his occupational and everyday activity functioning, and opine whether the impact he describes is consistent with the level of hearing impairment that is shown by audiometric testing.

(b)  If not, describe the impact on functioning that would be expected from the level of hearing loss shown by audiometry.  

(c)  Indicate whether or not the Veteran's hearing loss presents an unusual or exceptional disability picture that is not reflected by schedular rating criteria (as alleged by the Veteran's representative in May 2015 written argument), and if so, describe the unusual or exceptional disability picture in detail.

The examiner should include rationale with all opinions.

2.  The AOJ should then review the entire record and readjudicate the claim for increases in the rating(s) for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

3.  The AOJ should issue an appropriate SOC in the matter of service connection for a dental disability (loss of teeth due to trauma).  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded opportunity to do so.  If this occurs, this matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

